Affirmed and Opinion Filed November 12, 2013.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-01121-CR

                         JOHN PAUL ROBINSON, Appellant
                                                V.
                           THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 5
                                     Dallas County, Texas
                             Trial Court Cause No. F10-64197-L

                               MEMORANDUM OPINION
                           Before Justices Moseley, Lang, and Brown
                                  Opinion by Justice Moseley

       A jury convicted John Paul Robinson of aggravated sexual assault of a child. The trial

court assessed punishment at twenty-five years’ imprisonment. In a single issue, Robinson

argues the evidence does not support the trial court’s order that he pay $589 in court costs.

Therefore, Robinson argues, the judgment should be reformed to delete the court costs. The

background of the case and the evidence adduced at trial are well known to the parties; thus, we

do not recite them here in detail. Because all dispositive issues are settled in law, we issue this

memorandum opinion. TEX. R. APP. P. 47.2(a), 47.4. We affirm the trial court’s judgment.

       Because the clerk’s records did not contain a bill of costs, we ordered the Dallas County

District Clerk to file supplemental records containing the certified bill of costs associated with

this case.   The clerk did so, filing two supplemental clerk’s records.        See TEX. R. APP.

P. 34.5(c)(1) (allowing supplementation of clerk’s record to include omitted relevant items).
         Robinson makes two objections to the supplemental records. He first complains the clerk

did not file a “proper bill of costs” because it is an unsworn, unsigned computer printout. While

the code of criminal procedure requires a record be kept, it does not specify the form of the

record except to state that it must be certified and signed “by the officer who charged the costs or

the officer who is entitled to receive payment for the cost.” TEX. CODE CRIM. PROC. ANN. art.

103.001, .006; Coronel v. State, No. 05–12–00493–CR, 2013 WL 3874446, at *4 (Tex. App.—

Dallas July 29, 2013, no pet.). The district clerk’s supplemental record contains a “Bill of Costs

Certification” containing the costs that have accrued to date; the documents are certified and

signed by the clerk. Because the documents meet the mandate of the code of criminal procedure,

we conclude Robinson’s first objection that the bill of costs is not “proper” lacks merit. See id.

at *4.

         Robinson also complains the record does not indicate the bill of costs was filed or

brought to the trial court’s attention before costs were entered. We previously addressed and

overruled this argument in Coronel. See id. at *5.

         With the supplemental records containing the bill of costs now before us, we conclude

Robinson’s insufficient evidence complaint lacks merit. See id. at *4-5; Franklin v. State, 402
S.W.3d 894, 894 (Tex. App.—Dallas 2013, no pet.). Accordingly, we overrule Robinson’s sole

issue.

         We affirm the trial court’s judgment.


                                                       /Jim Moseley/
                                                       JIM MOSELEY
                                                       JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
121121F.U05



                                                 –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

JOHN PAUL ROBINSON, Appellant                       On Appeal from the Criminal District Court
                                                    No. 5, Dallas County, Texas
No. 05-12-01121-CR        V.                        Trial Court Cause No. F10-64197-L.
                                                    Opinion delivered by Justice Moseley.
THE STATE OF TEXAS, Appellee                        Justices Lang and Brown participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 12th day of November, 2013.




                                                   /Jim Moseley/
                                                   JIM MOSELEY
                                                   JUSTICE




                                             –3–